DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-26 are pending in the application.

Drawings
The drawings are objected to because of the following informalities:
Fig. 2 is objected to because ref. no. 32 should be replaced with ref. no. 23 because it points to the “hollow interior 23” not the “interior shoulder 32”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “panel” (for claims 1-20, 22-23, and 26) is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent 9,441,653).
	Re Claim 24:  Wang discloses a latch assembly (see Figs. 23-25) comprising: 
a component (30); and 
a plurality of latches (at each sleeve 1; see Fig. 25) indirectly or directly coupled to the component (30), wherein each latch includes: 
a ferrule (1) having a body defining a connection end (14; Fig. 23) that is configured to be connected to the component (30) and an opposite end (12) opposite the connection end, the ferrule defining a hollow interior region (13) and a ferrule opening (through which the positioning unit 2 extends) that opens into the hollow interior region (13); 
a stud (2) having an elongated body extending along a stud axis, the stud being positioned to extend through the ferrule opening (see Figs. 23 and 24); and 
a lever (31, 32) that is pivotably connected to the stud (2) about a pivot axis (322) that is orthogonal to the stud axis, wherein rotation of the lever (32) about the pivot axis causes translation of the stud (2) along the stud axis with respect to the ferrule (1) between a latched position (see Fig. 23), in which an end of the stud protrudes beyond the connection end of the ferrule, and an unlatched position (see Fig. 24), in which the end of the stud is contained within the interior region defined by the ferrule, 
wherein, when the levers (31, 32) of the latches are each positioned in the latched position, the levers are aligned with each other in the same directional orientation (see Fig. 25), and when the levers are each positioned in the unlatched position, the levers are also aligned with each other in the same directional orientation.
Re Claim 25:  Wang discloses a latch assembly wherein the stud (2) is non-rotatably connected to the ferrule opening (Examiner notes that, in the embodiment of Fig. 25, the studs 2 of each of the latches would be non-rotatable connected to the ferrule opening because the studs would not be able to rotate due to their connection at ends 23 to the joined wrench sections 31, as shown in Fig. 25, which would prevent any rotation of the studs 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer (US Patent 2,909,212) in view of Ganter (US Patent 7,559,716).
	Re. Claim 1:  Scherer discloses a latch comprising: 
a ferrule (11) having a body (11) defining a connection end (12) that is configured to be connected to a panel (for example, as shown for support 2) and an opposite end (at 24) opposite the connection end, the ferrule defining a hollow interior region (at 18) and a ferrule opening (17) that opens into the hollow interior region; 
a stud (14) having an elongated body extending along a stud axis (along plunger 14), the stud being positioned to extend through the ferrule opening (17); and 
a lever (26) pivotably connected to the stud (14) about a pivot axis (along pin 25) that is orthogonal to the stud axis (along plunger 14);
wherein rotation of the lever (26) about the pivot axis (along pin 25) causes translation of the stud (14) along the stud axis with respect to the ferrule between a latched position, in which an end (16; see Fig. 2) of the stud protrudes beyond the connection end of the ferrule, and an unlatched position, in which the end of the stud is contained within the interior region defined by the ferrule.

Scherer fails to discloses a washer positioned adjacent the opposite end of the ferrule, the washer defining a washer opening; wherein the stud is keyed to the washer opening such 
Ganter teaches the use of a latch comprising a ferrule (9); a stud (11); and a lever (13) pivotally connected to the stud; wherein rotation of the lever (13) about a pivot axis (along cross bolt 12) causes transition of the stud along a stud axis; and further comprising a washer (10) positioned adjacent to the ferrule (9), the washer (10) defining a washer opening; wherein the stud (11) is keyed (via the matching geometry of lateral surfaces 30 and contour 34; see Figs. 10 and 14) to a washer opening (32) such that the stud (11) rotates about the stud axis along with the washer (10); and wherein the lever is positioned such that the washer is interposed between the lever and the ferrule, for the purpose of allowing for adjustment between the lever and the ferrule.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Scherer such that it comprises a washer positioned adjacent the opposite end of the ferrule, the washer defining a washer opening; wherein the stud is keyed to the washer opening such that the stud rotates about the stud axis along with the washer; and wherein the lever is positioned such that the washer is interposed between the lever and the opposite end of the ferrule, as taught by Ganter, for the purpose of allowing for adjustment between the lever and the ferrule.
Re. Claim 2:  Scherer further discloses a latch further comprising a compression spring (20) positioned between the stud (14) and the ferrule (11) for biasing the stud toward the latched position (see Fig. 2).
Re. Claim 4:  Ganter further teaches the use of a latch wherein the lever (13) is configured to rotate along with the washer (10) for adjusting a radial position of the lever about the ferrule (9), for the purpose of allowing for adjustment between the lever and the ferrule.
Scherer such that the lever is configured to rotate along with the washer for adjusting a radial position of the lever about the ferrule, as taught by Ganter, for the purpose of allowing for adjustment between the lever and the ferrule.
Re. Claim 5:  Ganter further teaches the use of a latch wherein the stud (11) is keyed (via interaction of the lateral surfaces 30 with the recess 25; see Figs. 7 and 10) to the lever (13) such that the stud rotates with the lever, for the purpose of allowing for adjustment between the lever and the ferrule.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Scherer such that the stud is keyed to the lever such that the stud rotates with the lever, as taught by Ganter, for the purpose of allowing for adjustment between the lever and the ferrule.
Re. Claim 6:  Ganter further teaches the use of a latch wherein the washer (10) is configured to rotate with respect to the ferrule (9), for the purpose of allowing for adjustment between the lever and the ferrule.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Scherer such that the washer is configured to rotate with respect to the ferrule, as taught by Ganter, for the purpose of allowing for adjustment between the lever and the ferrule.
Re Claims 7-10:  Scherer discloses a latch comprising: 
a ferrule (11) having a body (11) defining a connection end (12) that is configured to be connected to a panel (for example, as shown for support 2) and an opposite end (at 24) opposite the connection end, the ferrule defining a hollow interior region (at 18) and a ferrule opening (17) that opens into the hollow interior region; 
a stud (14) having an elongated body extending along a stud axis (along plunger 14), the stud being positioned to extend through the ferrule opening (17); and 
claim 7); and
further comprising a compression spring (20) positioned between the stud (14) and the ferrule (11) for biasing the stud toward the latched position (see Fig. 2) (as is required by claim 8).

Scherer fails to discloses wherein the lever is configured to rotate about the stud axis for adjusting a radial position of the lever about the ferrule (as is required by claim 7); and further comprising a washer positioned adjacent the opposite end of the ferrule, the washer defining a washer opening (as is required by claim 9); wherein the stud is keyed to the washer opening such that the stud rotates about the stud axis along with the washer (as is required by claim 10).
Ganter teaches the use of a latch comprising a ferrule (9); a stud (11); and a lever (13) pivotally connected to the stud; wherein rotation of the lever (13) about a pivot axis (along cross bolt 12) causes transition of the stud along a stud axis; and further wherein the lever is configured to rotate about the stud axis for adjusting a radial position of the lever about the ferrule; and further comprising a washer (10) positioned adjacent to the ferrule (9), the washer (10) defining a washer opening; wherein the stud (11) is keyed (via the matching geometry of lateral surfaces 30 and contour 34; see Figs. 10 and 14) to a washer opening (32) such that the stud (11) rotates about the stud axis along with the washer (10), for the purpose of allowing for adjustment between the lever and the ferrule.
Scherer such that the lever is configured to rotate about the stud axis for adjusting a radial position of the lever about the ferrule (as is required by claim 7); and further comprising a washer positioned adjacent the opposite end of the ferrule, the washer defining a washer opening (as is required by claim 9); wherein the stud is keyed to the washer opening such that the stud rotates about the stud axis along with the washer (as is required by claim 10), as taught by Ganter, for the purpose of allowing for adjustment between the lever and the ferrule.
Re. Claim 12:  Ganter further teaches the use of a latch wherein the stud (11) is keyed (via interaction of the lateral surfaces 30 with the recess 25; see Figs. 7 and 10) to the lever (13) such that the stud rotates with the lever, for the purpose of allowing for adjustment between the lever and the ferrule.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Scherer such that the stud is keyed to the lever such that the stud rotates with the lever, as taught by Ganter, for the purpose of allowing for adjustment between the lever and the ferrule.
Re. Claim 13:  Scherer further discloses a latch wherein the connection end (12) of the ferrule includes mechanical threads (12; see Fig. 5).
Re. Claim 21:  Scherer, as modified in view of Ganter above, discloses a latch assembly comprising the panel (for example, 2; Scherer Fig. 2) and the latch of claim 1 (see rejection of claim 1 above), the connection end (12) of the ferrule being connected to the panel (2).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer (US Patent 2,909,212) in view of Ganter (US Patent 7,559,716), as applied to claims 1-2, 4-10, 12-13, and 21 above, and further in view of Schmitz (US Patent 9,046,118).
Re Claims 3 and 11:  Scherer in view of Ganter, as discussed for claims 1 and 9 above, discloses a latch significantly as claimed except wherein the lever includes a pointed tip that is positioned to engage with a detent defined on the washer, the pointed tip of the lever and the detent defined on the washer being configured for biasing the lever in the unlatched position.
Schmitz teaches the use of a latch comprising a ferrule (120), an interfacing member (123; see Fig. 7), a stud (110; Fig. 1A), and a lever (150), wherein rotation of the lever (150) about a pivot axis (along pin 154) causes translation of the stud along a stud axis, and further wherein the lever (150) includes a pointed tip (151; Fig. 7) that is positioned to engage with a detent (125) defined on the interfacing member, the pointed tip (151) of the lever and the detent (125) being configured for biasing the lever (150) in an upward position, for the purpose of providing a stable position for the lever in the upward position.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Scherer in view of Ganter such that the lever includes a pointed tip that is positioned to engage with a detent defined on the washer (i.e. the interfacing member between the lever and the ferrule), the pointed tip of the lever and the detent defined on the washer being configured for biasing the lever in the unlatched position (i.e. the upward position of the lever), as taught by Schmitz, for the purpose of providing a stable position for the lever in the unlatched position.

Claims 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer (US Patent 2,909,212) in view of Schmitz (US Patent 9,046,118).
Re. Claim 14:  Scherer discloses a latch comprising: 
a ferrule (11) having a body (11) defining a connection end (12) that is configured to be connected to a panel (for example, as shown for support 2) and an opposite end (at 24) opposite the connection end, the ferrule defining a hollow interior region (at 18) and a ferrule opening (17) that opens into the hollow interior region; 

a lever (26) pivotably connected to the stud (14) about a pivot axis (along pin 25) that is orthogonal to the stud axis (along plunger 14), wherein rotation of the lever (26) about the pivot axis (along pin 25) causes translation of the stud (14) along the stud axis with respect to the ferrule between a latched position, in which an end (16; see Fig. 2) of the stud protrudes beyond the connection end of the ferrule, and an unlatched position, in which the end of the stud is contained within the interior region defined by the ferrule.

Scherer fails to disclose wherein the lever includes a pointed tip that is positioned to engage with a detent defined on the latch, the pointed tip of the lever and the detent defined on the latch being configured for biasing the lever in the unlatched position.
Schmitz teaches the use of a latch comprising a ferrule (120), a stud (110; Fig. 1A), and a lever (150), wherein rotation of the lever (150) about a pivot axis (along pin 154) causes translation of the stud along a stud axis, and further wherein the lever (150) includes a pointed tip (151; Fig. 7) that is positioned to engage with a detent (125) defined on the latch, the pointed tip (151) of the lever and the detent (125) being configured for biasing the lever (150) in an upward position, for the purpose of providing a stable position for the lever in the upward position.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Scherer such that the lever includes a pointed tip that is positioned to engage with a detent defined on the latch, the pointed tip of the lever and the detent defined on the washer being configured for biasing the lever in the unlatched position (i.e. the upward position of the lever), as taught by Schmitz, for the purpose of providing a stable position for the lever in the unlatched position.
Re. Claim 15:  Scherer further discloses a latch further comprising a compression spring (20) positioned between the stud (14) and the ferrule (11) for biasing the stud toward the latched position (see Fig. 2).
Re. Claim 19:  Schmitz further teaches the use of a lever wherein the stud (110) is keyed (via interaction of the  flattened portions 118 with the inner flat surfaces of the eccentrics 158; see Fig. 1) to the lever (150) such that the stud rotates with the lever, for the purpose of allowing for adjustment between the lever and the ferrule.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Scherer such that the stud is keyed to the lever such that the stud rotates with the lever, as taught by Schmitz, for the purpose of allowing for adjustment between the lever and the ferrule.
Re. Claim 20:  Schmitz further teaches the use of a latch wherein the lever (150) is configured to rotate about the stud axis (see rotation 400; Figs. 3 and 4) for adjusting a radial position of the lever about the ferrule (120), for the purpose of allowing for adjustment between the lever and the ferrule.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Scherer such that the lever is configured to rotate along with the washer for adjusting a radial position of the lever about the ferrule, as taught by Schmitz, for the purpose of allowing for adjustment between the lever and the ferrule.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer (US Patent 2,909,212) in view of Schmitz (US Patent 9,046,118), as applied to claims 14-15 and 19-20 above, and further in view of Ganter (US Patent 7,559,716).
Re Claims 16-18:  Scherer in view of Schmitz, as applied to claim 14 above, discloses a latch significantly as claimed except for further comprising a washer positioned adjacent the opposite end of the ferrule and interposed between the opposite end of the ferrule and the lever, claim 16); wherein the stud is positioned to extend through the ferrule opening and keyed to the washer opening such that the stud rotates about the stud axis along with the washer (as is required by claim 17); and wherein the detent is defined on the washer(as is required by claim 18). 
Ganter teaches the use of a latch comprising a ferrule (9); a stud (11); and a lever (13) pivotally connected to the stud; wherein rotation of the lever (13) about a pivot axis (along cross bolt 12) causes transition of the stud along a stud axis; and further comprising a washer (10) positioned adjacent to the ferrule (9) and interposed between the lever and the ferrule, the washer (10) defining a washer opening; wherein the stud (11) is positioned to extend through the ferule opening and keyed (via the matching geometry of lateral surfaces 30 and contour 34; see Figs. 10 and 14) to a washer opening (32) such that the stud (11) rotates about the stud axis along with the washer (10), for the purpose of allowing for adjustment between the lever and the ferrule.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Scherer such that it comprises a washer positioned adjacent the opposite end of the ferrule and interposed between the opposite end of the ferrule and the lever, the washer defining a washer opening (as is required by claim 16); wherein the stud is positioned to extend through the ferrule opening and keyed to the washer opening such that the stud rotates about the stud axis along with the washer (as is required by claim 17), as taught by Ganter, for the purpose of allowing for adjustment between the lever and the ferrule.
Examiner further notes that, under such a modification, the washer serves as the interfacing member between the ferrule and the lever.  As such, in this modification, the detent would be defined on the washer (as is required by claim 18).


Allowable Subject Matter
Claims 22-23 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 22 requires that “the stud is non-rotatably connected to both the ferrule opening and the washer opening”.  This limitation is not taught or disclose by any of the prior art references of record.  Nor would it have been obvious to modify any of the devices of the prior art of record in such a manner since there would have been no teaching, suggestion, or motivation to do so.  Accordingly, claim 22 is considered allowable over the prior art of record.  Claim 23 is considered allowable at least due to its dependence from claim 22.
Claim 26 requires that “the stud is keyed to the ferrule to prevent the stud and the lever from rotating about the stud axis”.  This limitation is not taught or disclose by any of the prior art references of record.  Nor would it have been obvious to modify any of the devices of the prior art of record in such a manner since there would have been no teaching, suggestion, or motivation to do so.  Accordingly, claim 26 is considered allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678